              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 1 of 22




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

ACCESS POINT FINANCIAL, LLC,
as servicer for APF – CPX I, LLC and
ACCESS POINT FINANCIAL, LLC,
as servicer for APF – CRE I, LLC,                   CIVIL ACTION FILE NO.:
                                                       _________________
         Plaintiffs,

v.

BALDEV JOHAL and BALBIR
GOSAL,

         Defendants.


                                      COMPLAINT
         Plaintiffs Access Point Financial, LLC as servicer for APF – CPX I, LLC

(“APF-CPX”) and Access Point Financial, LLC as servicer for APF – CRE I, LLC

(“APF-CRE” and collectively with APF-CPX, “Plaintiffs”) file this Complaint for

damages against Defendants Baldev Johal, and Balbir Gosal (collectively,

“Guarantors,” or “Defendants”), respectfully showing this Court as follows:

                             Parties, Jurisdiction, and Venue

         1.       Access Point Financial, LLC is a limited liability company organized

and existing under the laws of the state of Delaware with its principal office in

DeKalb County, Georgia, acting as servicer for APF-CPX and APF-CRE. Access

45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 2 of 22




Point Financial, LLC’s membership consists of WCP APF Sub Holdings Inc., a

corporation organized under the laws of the State of Delaware with its principal

place of business in New York, New York.

         2.       APF – CPX I, LLC is a limited liability company organized and

existing under the laws of the state of Delaware with its principal office in DeKalb

County, Georgia. APF – CPX I, LLC’s membership consists of Access Point

Financial, LLC (as successor to Access Point Financial, Inc.) and special member

Donald Puglisi, an individual and citizen of Delaware.

         3.       APF – CRE I, LLC is a limited liability company organized and

existing under the laws of the state of Delaware with its principal office in DeKalb

County, Georgia. APF – CRE I, LLC’s membership consists of Access Point

Financial, LLC (as successor to Access Point Financial, Inc.) and special member

Donald Puglisi, an individual and citizen of Delaware.

         4.       Baldev Johal is an individual resident of the state of Nevada and may

be served with process at 1441 Copper Point Circle, Reno, Nevada 89519 or

wherever he may be found.

         5.       Balbir Gosal is an individual resident of the state of Nevada and may

be served with process at 5851 S. Virginia Ave., Reno, Nevada 89502 or wherever

she may be found.


                                             2
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 3 of 22




         6.       This Court has original jurisdiction of this case pursuant to 28 U.S.C.

§ 1332.

         7.       Venue in this judicial district is proper pursuant to 28 U.S.C.

§ 1391(b)(2).

         8.       Additionally, pursuant to the forum selection clauses contained in

section 14(g) of the CapEx Guaranty and section 15(g) of the Mortgage Guaranty

(defined below), jurisdiction and venue are proper in this Court.

                                            Facts

                                      The CapEx Loan

         9.       On or about November 15, 2019, YC Atlanta Hotel, LLC (“YC

Atlanta” or “Borrower”) executed and delivered to Access Point Financial, LLC

(“Access Point”) at its Georgia address that certain Promissory Note, in the

original amount of $2,200,000.00 (as may have been amended, modified, restated,

and/or supplemented from time to time, the “CapEx Note”) for a loan in the same

amount (the “CapEx Loan”). A true and correct copy of the CapEx Note is

attached hereto as Exhibit A and incorporated by reference.

         10.      On or about November 15, 2019 and to secure the CapEx Loan, the

Borrower executed and delivered to Access Point at its Georgia address that certain

CapEx Loan and Security Agreement in the amount of $2,200,000.00 (as may have


                                              3
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 4 of 22




been amended, modified, restated, and/or supplemented from time to time, the

“CapEx Loan Agreement”). The CapEx Loan Agreement granted Access Point a

first priority security interest in, among other things, any and all furnishings,

fixtures and equipment, as more specifically described in the CapEx Loan

Agreement (collectively, the “Collateral”). A true and correct copy of the CapEx

Loan Agreement is attached hereto as Exhibit B and incorporated by reference.

         11.      Section 8 of the CapEx Note incorporated by reference “[a]ll of the

terms, covenants, provisions, conditions, stipulations, promises and agreements

contained in the [CapEx Loan Agreement] . . . to the same extent and with the

same force and effect as if they were fully set forth [t]herein . . .”

         12.      On or about November 13, 2019 and to further secure the CapEx

Loan, Guarantors executed and delivered to Access Point at its Georgia address

that certain Guaranty Agreement (the “CapEx Guaranty”) pursuant to which they

irrevocably, absolutely, and unconditionally guaranteed to Access Point the prompt

payment when due, of all amounts owed by the Borrower to Access Point under

the CapEx Note and CapEx Loan Agreement. A true and correct copy of the

CapEx Guaranty is attached hereto as Exhibit C and incorporated by reference.

         13.      Access Point subsequently assigned the CapEx Loan and related loan

documents to APF-CPX, on a servicing retained basis.


                                            4
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 5 of 22




         14.      On or about April 1, 2020, the Borrower, Guarantors, YC Fernley

Hotel LLC (“YC Fernley”), and Access Point, as loan servicer for APF-CPX,

entered into that certain COVID-19 Forbearance Agreement (the “CapEx

Forbearance Agreement”) whereby Access Point agreed to forbear from collection

of all monthly payments of interest due under the CapEx Loan commencing April

1, 2020 and expiring on June 30, 2020 (the “CapEx Forbearance Period”). A true

and correct copy of the CapEx Forbearance Agreement is attached hereto as

Exhibit D and incorporated by reference.

         15.      In Section 4 of the CapEx Forbearance Agreement, the Borrower,

Guarantors, and YC Fernley acknowledged that the outstanding balance of the

CapEx Note as of March 31, 2020, exclusive of attorneys’ fees, was as follows:

              Principal                                     $ 2,200,000.0
              Interest                                      $    17,523.60
              TOTAL:                                        $ 2,217,523.60

         16.      In Section 10 of the CapEx Forbearance Agreement, the Borrower,

Guarantors, and YC Fernley ratified and reaffirmed their respective obligations

under the CapEx Loan and ratified and reaffirmed all the provisions of the related

loan documents, except as expressly amended by the CapEx Forbearance

Agreement.




                                            5
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 6 of 22




         17.      On or about July 1, 2020, the Borrower, Guarantors, YC Fernley, and

Access Point, as loan servicer for APF-CPX, entered into that certain First

Amendment to Covid-19 Forbearance Agreement (the “CapEx Forbearance

Amendment”) whereby Access Point agreed to forbear from collection of all

monthly payments of interest due under the CapEx Loan commencing July 1, 2020

and expiring on September 30, 2020 (the “Extended CapEx Forbearance Period”).

A true and correct copy of the CapEx Forbearance Amendment is attached hereto

as Exhibit E and incorporated by reference.

         18.      The CapEx Note, the CapEx Loan Agreement, the CapEx Guaranty,

the CapEx Forbearance Agreement, the CapEx Forbearance Amendment, and all

other documents related to the CapEx Loan shall be referred to collectively herein

as the “CapEx Loan Documents.”

                                   The Mortgage Loan

         19.      On or about November 15, 2019, the Borrower executed and delivered

to Access Point at its Georgia address that certain Promissory Note, in the original

amount of $9,236,000.00 (as may have been amended, modified, restated, and/or

supplemented from time to time, the “Mortgage Note”) for a loan in the same

amount (the “Mortgage Loan”). A true and correct copy of the Mortgage Note is

attached hereto as Exhibit F and incorporated by reference.


                                            6
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 7 of 22




         20.      On or about November 15, 2019 and to secure the Mortgage Loan, the

Borrower executed and delivered to Access Point at its Georgia address that certain

Deed to Secure Deed and Security Agreement in the amount of $9,236,000.00 (as

may have been amended, modified, restated, and/or supplemented from time to

time, the “Security Deed”). The Security Deed granted Access Point a first priority

security interest in, among other things, the “Land”, as defined in the Security

Deed. The Security Deed was recorded on November 19, 2019 in the deed records

of Fulton County, Georgia at Book 60817, Page 281. A true and correct copy of

the recorded Security Deed is attached hereto as Exhibit G and incorporated by

reference.

         21.      On or about November 15, 2019 and to further secure the Mortgage

Loan, the Borrower executed and delivered to Access Point at its Georgia address

that certain Assignment of Leases and Rents, which was recorded on November

19, 2019 in the real property records of Fulton County, Georgia as Instrument No.

20190382186, Book 60817, Page 313 (the “Assignment of Leases and Rents”). A

true and correct copy of the recorded Assignment of Leases and Rents is attached

hereto as Exhibit H and incorporated herein.

         22.      On or about November 13, 2019 and to further secure the Mortgage

Loan, Guarantors executed and delivered to Access Point at its Georgia address


                                            7
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 8 of 22




that certain Guaranty Agreement (the “Mortgage Guaranty” and together with the

CapEx Guaranty, the “Guaranties”) pursuant to which they irrevocably, absolutely,

and unconditionally guaranteed to Access Point the prompt payment when due, of

all amounts owed by the Borrower to Access Point under the Mortgage Note and

Security Deed. A true and correct copy of the Mortgage Guaranty is attached

hereto as Exhibit I and incorporated by reference.

         23.      Access Point subsequently assigned the Mortgage Loan and related

loan documents to APF-CRE, on a servicing retained basis.

         24.      On or about April 1, 2020, the Borrower, Guarantors, YC Fernley, and

Access Point, as loan servicer for APF-CRE, entered into that certain COVID-19

Forbearance Agreement (the “Mortgage Forbearance Agreement”) whereby

Access Point agreed to forbear from collection of all monthly payments of interest

due under the Mortgage Loan commencing April 1, 2020 and expiring on June 30,

2020 (the “Mortgage Forbearance Period”). A true and correct copy of the

Mortgage Forbearance Agreement is attached hereto as Exhibit J and incorporated

by reference.

         25.      In Section 4 of the Mortgage Forbearance Agreement, the Borrower,

Guarantors, and YC Fernley acknowledged that the outstanding balance of the

Mortgage Note as of March 31, 2020, exclusive of attorneys’ fees, was as follows:


                                             8
45014524 v6
              Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 9 of 22




              Principal                                      $ 9,236,000.00
              Interest                                       $    79,532.22
              TOTAL:                                         $ 9,315,532.22

         26.      In Section 10 of the Mortgage Forbearance Agreement, the Borrower,

Guarantors, and YC Fernley ratified and reaffirmed their respective obligations

under the Mortgage Loan and ratified and reaffirmed all the provisions of the

related loan documents, except as expressly amended by the Mortgage Forbearance

Agreement.

         27.      On or about July 1, 2020, the Borrower, Guarantors, YC Fernley, and

Access Point, as loan servicer for APF-CRE, entered into that certain First

Amendment to Covid-19 Forbearance Agreement (the “Mortgage Forbearance

Amendment”) whereby Access Point agreed to forbear from collection of all

monthly payments of interest due under the Mortgage Loan commencing July 1,

2020 and expiring on September 30, 2020 (the “Extended Mortgage Forbearance

Period”). A true and correct copy of the Mortgage Forbearance Amendment is

attached hereto as Exhibit K and incorporated by reference.

         28.      The Mortgage Note, the Security Deed, the Mortgage Guaranty, the

Mortgage Forbearance Agreement, the Mortgage Forbearance Amendment, and all

other documents related to the Mortgage Loan shall be referred to collectively

herein as the “Mortgage Loan Documents.”


                                            9
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 10 of 22




         29.   The CapEx Loan Documents and the Mortgage Loan Documents shall

be referred to collectively herein as the “Loan Documents.”

                                     The Default

         30.   The Borrower failed to pay monthly payments under the Loan

Documents as and when due.

         31.   The Mortgage Note matured by its own terms on November 1, 2020.

         32.   The Borrower failed to pay the Mortgage Note upon occurrence of the

Maturity Date (as defined in the Mortgage Note).

         33.   Defendants defaulted under the Guaranties by, among other reasons,

failing to pay the indebtedness owed by Borrower to Access Point when due (the

“Existing Default”).

         34.   By letter dated January 21, 2021, Access Point provided notice to the

Borrower and the Defendants of their defaults pursuant to the Loan Documents and

demanded payment of all sums due and payable under the CapEx Loan and the

Mortgage Loan (the “Notice of Default”). A true and correct copy of the Notice of

Default is attached hereto as Exhibit L and incorporated by reference.

         35.   In the Notice of Default, Access Point also notified the Borrower,

Guarantors, and YC Fernley that, pursuant to O.C.G.A. § 13-1-11, the attorneys’

fees provisions under the Loan Documents would be enforced, such that unless all


                                          10
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 11 of 22




amounts due and owing were paid by the Borrower or Guarantors within ten (10)

days from the receipt of the Notice of Default, the Borrower, Guarantors, and YC

Fernley would be liable for reasonable attorneys’ fees and costs.

         36.      The Borrower and Guarantors failed to pay Access Point as demanded

within ten (10) days of their receipt of the Notice of Default.

         37.      As of February 18, 2021, principal, accrued but unpaid interest, and

late charges outstanding under the Loan Documents are as follows:

                CAPEX LOAN:

                Principal                                                    $        2,200,000.00
                Interest (09/01/2020 – 02/28/2021)                           $          102,315.28
                Default     Interest   (10/11/2020                         – $           70,048.61
                02/18/2021)
                Deferred Interest (03/01/2020                              – $          110,828.23
                02/18/2021)
                Interest on Loan Interest Advance1                                        6,306.90
                UCC Release Fee                                                $            400.00
                Late Fee                                                       $          6,076.74
                Payoff Quote Fee                                               $            250.00
                Exit Fee @ 1%                                                  $         22,000.00
                TOTAL:                                                         $      2,518,225.76

                Per Diem Interest:                                             $            1,100.00

                MORTGAGE LOAN:

                Principal                                                      $      9,236,000.00
                Interest (09/01/2020 – 02/28/2021)                             $        464,365.56

1“Loan Interest Advance” shall have the meaning ascribed to it in the CapEx Forbearance Agreement and Mortgage Forbearance
Agreement, respectively.


                                                           11
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 12 of 22




               Default     Interest    (10/11/2020   – $      180,871.67
               02/18/2021)
               Deferred Interest (03/01/2020         – $      505,591.33
               02/18/2021)
               Interest on Loan Interest Advance        $     31,013.73
               UCC Release Fee                          $        600.00
               Release of Intercreditor Agreement       $        200.00
               Release Prep Fees                        $        400.00
               Recording Fees                           $        300.00
               Late Fee                                 $     15,440.20
               Payoff Quote Fee                         $        250.00
               Exit Fee @ 1%                            $     92,360.00
               TOTAL:                                   $ 10,527,392.49

               Per Diem Interest:                       $        3,848.33



         38.    The aforementioned outstanding principal, accrued but unpaid

interest, and late charges outstanding under the Loan Documents are exclusive of

costs of collection and attorneys’ fees available under the Loan Documents and

applicable law.

         39.    Additional interest, fees, costs and charges have continued to accrue

and continue to accrue under the Loan Documents from February 18, 2021 going

forward.

                       COUNT I – BREACH OF CONTRACT
                              (against Guarantors)




                                           12
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 13 of 22




         40.   The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

         41.   The CapEx Guaranty is a valid and enforceable contract between

APF-CPX and Guarantors.

         42.   APF-CPX fully performed its obligations under the CapEx Guaranty.

         43.   Under the CapEx Guaranty, Guarantors “irrevocably, absolutely and

unconditionally guarantee[d] to [APF-CPX] the prompt payment when due,

whether at stated maturity, by acceleration or otherwise, of . . . the principal sum

evidenced by the [CapEx] Note and secured by the [CapEx Loan Agreement], or

so much thereof as may be outstanding from time to time, together with interest

thereon at the rates of interest specified in the [CapEx] Note, late fees, prepayment

consideration, and all other sums which may or shall become due and payable

pursuant to the provisions of the [CapEx] Loan Documents.”

         44.   Guarantors breached the CapEx Guaranty by failing to pay to APF-

CPX all amounts due by the Borrower under the CapEx Note upon demand for

same.

         45.   APF-CPX was damaged as a result of the breach of contract described

above.




                                          13
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 14 of 22




         46.   APC-CPX is entitled to recover from Guarantors, jointly and

severally, all amounts due, owing, and accruing under the CapEx Loan Documents

and applicable law, including but not limited to, the amount due and payable under

the CapEx Note as of February 18, 2021 in the total amount of $2,518,225.76,

consisting of $2,200,000.00 in principal, $283,192.12 in accrued interest,

$6,306.90 in accrued interest on Loan Interest Advance, and $28,726.74 in fees,

with additional interest accruing at the combined (contract and default interest rate)

amount of $1,100.00 per day, plus such further interest on Loan Interest

Advance, expenses, costs, and attorneys’ fees as the same have accrued and

continue to accrue.

                      COUNT II – BREACH OF CONTRACT
                              (against Guarantors)

         47.   The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

         48.   The Mortgage Guaranty is a valid and enforceable contract between

APF-CRE and Guarantors.

         49.   APF-CRE fully performed its obligations under the CapEx Guaranty.

         50.   Under the Mortgage Guaranty, Guarantors “irrevocably, absolutely

and unconditionally guarantee[d] to [APF-CRE] the prompt payment when due,


                                          14
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 15 of 22




whether at stated maturity, by acceleration or otherwise, of . . . the principal sum

evidenced by the [Mortgage] Note and secured by the [Security Deed], or so much

thereof as may be outstanding from time to time, together with interest thereon at

the rates of interest specified in the [Mortgage] Note, late fees, prepayment

consideration, and all other sums which may or shall become due and payable

pursuant to the provisions of the [Mortgage] Loan Documents.”

         51.   Guarantors breached the Mortgage Guaranty by failing to pay to APF-

CRE all amounts due by the Borrower under the Mortgage Note upon demand for

same.

         52.   APF-CRE was damaged as a result of the breach of contract described

above.

         53.   APF-CRE is entitled to recover from Guarantors, jointly and

severally, all amounts due, owing, and accruing under the Mortgage Loan

Documents and applicable law, including but not limited to, the amount due and

payable under the Mortgage Note as of February 18, 2021 in the total amount of

$10,527,392.49, consisting of $9,236,000.00 in principal, $1,150,828.56 in accrued

interest, $31,013.73 in accrued interest on Loan Interest Advance, and $109,550.20

in fees, with additional interest accruing at the combined (contract and default

interest rate) amount of $3,848.33 per day, plus such further interest on Loan


                                         15
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 16 of 22




Interest Advance, expenses, costs, and attorneys’ fees as the same have accrued

and continue to accrue.

                      COUNT III – UNJUST ENRICHMENT
                           (against all Defendants)

         54.   The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

         55.   Plaintiffs provided Defendants a valuable service by advancing money

to the Borrower under the CapEx Note and Mortgage Note (collectively, the

“Notes”) and the CapEx Loan Agreement and Security Deed (collectively, the

“Loan Agreements”).

         56.   Defendants requested and knowingly accepted the benefits accruing

under the Notes and the Loan Agreements.

         57.   Defendants’ receipt of the aforementioned benefits would be unjust

without compensating Plaintiffs.

         58.   Defendants have been unjustly enriched in the amount of the

outstanding unpaid principal and interest under the Notes and the Loan

Agreements, plus expenses, costs, and attorneys’ fees.

         59.   Defendants, in fairness and good conscience, should remit to Plaintiffs

the extent of the value conferred, which includes all amounts due, owing, and



                                          16
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 17 of 22




accruing under the Notes, the Loan Agreements, related Loan Documents, and

applicable law, including but not limited to, the amount due and payable under the

CapEx Note and the Mortgage Note as of February 18, 2021 in the total amount of

$13,045,618.25, consisting of $11,436,000.00 in principal, $1,434,020.68 in

accrued interest, $37,320.63 in accrued interest on Loan Interest Advance, and

$138,276.94 in fees, with additional interest accruing at the combined (contract

and default interest rate) amount of $4,948.33 per day, plus such further interest on

Loan Interest Advance, expenses, costs, and attorneys’ fees as the same have

accrued and continue to accrue under the Loan Documents.

 COUNT IV – ATTORNEYS’ FEES AND COSTS UNDER O.C.G.A. § 13-1-
                               11
                    (against all Defendants)

         60.   The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

         61.   Pursuant to the Loan Documents, Defendants are required to pay

Plaintiffs all costs, including reasonable attorneys’ fees and expenses, incurred by

Plaintiffs in enforcing performance or collecting any payments due under the Loan

Documents.




                                          17
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 18 of 22




         62.   Moreover, Access Point, as servicer for APF-CPX and APF-CRE,

made demand upon Defendants for their attorneys’ fees and costs pursuant to

O.C.G.A. § 13-1-11, on January 21, 2021.

         63.   To the extent that the requisite notice may not have been provided in

the Notice of Default, Plaintiffs hereby invoke the provisions in the Loan

Documents concerning payment by Defendants of attorneys’ fees to Plaintiffs in

addition to any principal and interest and other amounts due Plaintiffs in

accordance with O.C.G.A. §13-1-11. Defendants are hereby advised that they are

responsible for payment of attorneys' fees owing under the Loan Documents.

Defendants have ten (10) days after receipt of this notice to cure completely the

defaults identified in this notice to avoid incurring the obligation to pay Plaintiffs’

attorneys’ fees as more particularly provided pursuant to O.C.G.A. §13-1-11.

         64.   As of the date of this Complaint, the Borrower and Guarantors have

failed to pay Plaintiffs the amounts outstanding under the Loan Documents.

         65.   As Defendants failed to make the requisite payment within ten (10)

days of the Notice of Default, Plaintiffs are entitled to judgment in their favor for

statutory attorneys’ fees calculated by reference to O.C.G.A. § 13-1-11.

COUNT V – ATTORNEYS’ FEES AND COSTS UNDER O.C.G.A. § 13-6-11
                   (against all Defendants)



                                          18
45014524 v6
           Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 19 of 22




         66.      The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

         67.      As shown by the above, Defendants have acted in bad faith, have been

stubbornly litigious, and have caused Access Point undue trouble and expense.

         68.      Accordingly, Plaintiffs entitled to recover their expenses of litigation,

including reasonable attorneys’ fees, under O.C.G.A. § 13-6-11.

         WHEREFORE, Plaintiffs respectfully request that the Court grant

judgment in their favor and against Defendants, as follows:

     (i)       As to Count I: Judgment against the Guarantors, jointly and severally,

               for breach of the CapEx Guaranty in the total amount of $2,518,225.76,

               consisting of $2,200,000.00 in principal, $283,192.12 in accrued interest,

               $6,306.90 in accrued interest on Loan Interest Advance, and $28,726.74

               in fees, with additional interest accruing at the combined (contract and

               default interest rate) amount of $1,100.00 per day from February 18,

               2021 through date of judgment, plus such further interest on Loan

               Interest Advance, expenses, costs, and attorneys’ fees as the same have

               accrued and continue to accrue under the CapEx Loan Documents, plus

               post-judgment interest;




                                              19
45014524 v6
           Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 20 of 22




    (ii)      As to Count II: Judgment against the Guarantors, jointly and severally,

              for breach of the Mortgage Guaranty in the total amount of

              $10,527,392.49, consisting of $9,236,000.00 in principal, $1,150,828.56

              in accrued interest, $31,013.73 in accrued interest on Loan Interest

              Advance, and $109,550.20 in fees, with additional interest accruing at the

              combined (contract and default interest rate) amount of $3,848.33 from

              February 18, 2021 through date of judgment, plus such further interest on

              Loan Interest Advance, expenses, costs, and attorneys’ fees as the same

              have accrued and continue to accrue under the Mortgage Loan

              Documents, plus post-judgment interest;

   (iii)      As to Count III: Reimbursement by Defendants to Plaintiffs for unjust

              enrichment, to the extent of the value conferred, which includes all

              amounts due, owing, and accruing under the Loan Documents, and

              applicable law, including but not limited to, the amount due and payable

              under the Loan Documents in the total amount of $13,045,618.25,

              consisting of $11,436,000.00 in principal, $1,434,020.68 in accrued

              interest, $37,320.63 in accrued interest on Loan Interest Advance, and

              $138,276.94 in fees, with additional interest accruing at the combined

              (contract and default interest rate) amount of $4,948.33 per day from


                                             20
45014524 v6
           Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 21 of 22




              February 18, 2021 through the date of judgment, plus such further

              interest on Loan Interest Advance, expenses, costs, and attorneys’ fees as

              the same have accrued and continue to accrue under the Loan

              Documents, plus post-judgment interest;

    (iv)      As to Count IV: An award of Plaintiffs’ attorneys’ fees, costs, and

              expenses in connection with enforcing its rights under the Loan

              Documents to the fullest extent permitted under O.C.G.A. § 13-1-11 and

              Georgia law;

     (v)      As to Count V:     An award of Plaintiffs’ attorneys’ fees, costs, and

              expenses in connection with enforcing its rights under the Loan

              Documents to the fullest extent permitted under O.C.G.A. § 13-6-11 and

              Georgia law; and

    (vi)      For such other and further relief as this Court deems just, proper, and

              equitable.



    Submitted this 4th day of March 2021.



                                          s/Graham H. Stieglitz
                                          Graham H. Stieglitz
                                          Georgia Bar No. 682047
                                          Adolyn C. Wyatt
                                             21
45014524 v6
          Case 1:21-cv-00908-LMM Document 1 Filed 03/04/21 Page 22 of 22




                                      Georgia Bar No. 578601
                                      gstieglitz@burr.com
                                      awyatt@burr.com

                                      Attorneys for Plaintiffs Access Point
                                      Financial, LLC as servicer for APF-CPX I,
                                      LLC and Access Point Financial, LLC as
                                      servicer for APF-CRE I, LLC

BURR & FORMAN LLP
171 Seventeenth Street, N.W., Suite 1100
Atlanta, Georgia 30363
(404) 815-3000




                                        22
45014524 v6
